1 Longbow Research Basic Materials Investor Conference March 6, 2012 Exhibit 99.1 2 Company Overview All financial data are for the years ending December 31, 2011 and December 31, 2010. Data are presented in millions of U.S. dollars except for earnings per share on a GAAP basis.2011 results include a $181 million gain associated with the remeasurement of Olin’s SunBelt interest, or $1.30 per share.Additional information is available at www.olin.com. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda FY 2011FY 2010 Revenue:$ 1,389$ 1,037 Income:$245$117 A Leading North American Producer of Small Caliber Ammunition FY 2011FY 2010 Revenue:$ 572$ 549 Income:$38$63 Revenue: $1,961$1,586 EBITDA: $508$188 Pretax Operating Inc.:$380$77 EPS (Diluted):$2.99$.81 FY2011FY 2010 Olin Corporation 3 Investment Rationale •Leading North American producer of Chlor-Alkali •Leading producer of industrial bleach with additional growth opportunities •Leading producer of burner grade hydrochloric acid •Favorable industry dynamics for both businesses •Winchester’s leading industry position •Significant cost reduction program underway •Strong balance sheet, positive earnings outlook •341st consecutive quarterly dividend declared 4 Chlor Alkali Segment ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and .03 tons of hydrogen. North American Position Percent of 2011
